DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 08/06/2021.
Claims 1-16 are pending.
Claims 1-16 are rejected.

Priority
Applicant’s priority claim to foreign document GB1503506.6 filed 03/02/2015 through a continuation of US Application 15/019,069 filed 02/09/2016 is herein acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 08/06/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted on 08/06/2021 are acceptable for examination purposes.





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 15 limitations “means for receiving an address translation request”, “means for translating the virtual address” and “means for providing an address translation response” because the claim limitations use a generic placeholder “”means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the Specification shows that the following appears to be the corresponding structure described for the 35 U.S.C. 112(f): Page 5, lines 4-30.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10, line 6 recites “in the second address translation mode, in response to a translated access request” where it is previously recited in claim 10, lines 1-2 “wherein in the first address translation mode, in response to a translated access request”. The limitation pertaining to the second address translation mode should be amended to “in response to the translated access request” to establish proper antecedent basis for the term as the limitation appears to be referring to the same request being addressed in the first and second modes.
Claim 11 also refers to “a translated access request” and should similarly be address for proper antecedent basis as claim 11 depends from claim 10.
Claim 12 depends from claim 11 and do not resolve the issues identified above.
Claim 13 recites the performance and safety modes of claim 11; however, claim 13 depends from claim 1. Claim 13 should be amended to depend from claim 11 for proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar et al. (US 2015/0199280) in view of Mitsugi et al. (US 2013/0054934).

Regarding claim 1, Molnar discloses, in the italicized portions, a memory management unit comprising: an interface configured to receive an address translation request from a device, the address translation request specifying a virtual address to be translated ([0036] The MMU 390 provides an interface between the GPC 250 and the partition unit 280. The MMU 390 may provide translation of virtual addresses into physical addresses, memory protection, and arbitration of memory requests. In one embodiment, the MMU 390 provides one or more translation lookaside buffers (TLBs) for improving translation of virtual addresses into physical addresses in the memory 204.); and translation circuitry configured to translate the virtual address specified by the address translation request into an intermediate address different from a physical address directly specifying a memory location ([0053] As shown, a first MMU 390 receives an AVA 502. In one embodiment, the AVA 502 is a 40-bit address. In another embodiment, the AVA 502 is a 64-bit address. It will be appreciated that the AVA 502 may be any number of bits. The first MMU 390 performs a first translation that generates an IVA 504 from the AVA 502. The IVA 504 may then be transmitted to the second MMU 590.); wherein the interface is configured to provide an address translation response comprising the intermediate address to the device in response to the address translation request. Herein it is disclosed by Molnar performing address translation from an application virtual address (AVA) to an intermediate virtual address (IVA) which is then considered as an input to perform a subsequent translation to a physical address (PA). Molnar does not explicitly disclose providing the intermediate address as a response to the address translation request; however, Mitsugi discloses in Paragraph [0027] “Suppose guest partition 192a executes the LTOR instruction. Guest partition 192a sends a logical address to CPU 10. CPU 10 returns an encrypted real address as described above.” Herein it is disclosed by Mitsugi that an encrypted real address may be returned in response to a translation request. The LTOR instruction represents a Logical to Real address conversion instruction. In this manner, the delivered encrypted real address may be found analogous to the intermediate address delivered in response to the address translation request as the encrypted real address is different from a physical address directly specifying a memory location as further steps are required to process the encrypted real address. In a similar manner as disclosed by Molnar, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deliver the intermediate address as disclosed by Mitsugi within the process of address translation for security and performance improvement (Mitsugi [0007]). Molnar and Mitsugi are analogous art because they are from the same field of endeavor of performing address translation operations.
Regarding claim 2, Molnar further discloses the memory management unit according to claim 1, wherein in response to a translated access request received by the interface from the device, the translated access request specifying the intermediate address, the translation circuitry is configured to translate the intermediate address into a corresponding physical address ([0053] The IVA 504 may then be transmitted to the second MMU 590. The IVA 504 may have a format that is similar to the AVA 502 (e.g., both the AVA 502 and the IVA 504 may have the same number of bits). The second MMU 590 performs a second translation that generates a PA 506 from the IVA 504. The PA 506 may have a format that is similar to the AVA 502 and the IVA 504. The PA 506 represents a memory location in a physical memory device such as a memory device 204.). Herein it is disclosed that the second stage of translation use the IVA as an input which may be considered as a translated access request received by the MMU for translation into the corresponding physical address. This is further supported by Paragraph [0067] wherein it is detailed a second request with the IVA is transmitted for translation.
Regarding claim 3, Molnar further discloses the memory management unit according to claim 1, wherein in response to a non- translated access request received by the interface from the device, the non-translated access request specifying a virtual address, the translation circuitry is configured to translate the virtual address into a corresponding physical address ([0061] In still yet another embodiment, the MMU 390 may be configurable. In other words, the MMU 390 may be configured to translate the AVA 502 to the IVA 504 or, alternatively, to translate the AVA 502 directly to the PA 506 in a single stage translation. In the case that the MMU 390 is configured to translate the AVA 502 directly to the PA 506, the MMU 390 may be configured to transmit a signal to any downstream MMUs such as the MMU 590 that disables the downstream MMU from performing a translation of the PA 506. Thus, the system can be configured for either single stage or multi-stage translation using the same hardware. In another embodiment, the MMU 390 does not transmit a signal to the MMU 590, but rather a host processor is programmed to configure the MMU 390 and the MMU 590 according to a mode of operation.). Herein it is disclosed Molnar may perform a single stage translation wherein the physical address is acquired from the inputted AVA.
Regarding claim 4, Molnar further discloses the memory management unit according to claim 3, wherein in response to the non- translated access request, the translation circuitry is configured to perform a first translation to translate the virtual address into a corresponding intermediate address, and to perform a second translation to translate the intermediate address into said corresponding physical address ([0056] A second translation is then performed by the MMU 590 that generates the PA 506 in a physical address space from the IVA 504 in the intermediate address space. The second translation may be performed similar to the first translation described above utilizing a different set of one or more page tables. For example, the MMU 590 may be configured to utilize one or more page tables corresponding to a page size of, e.g., 4 KB in the physical address space. Thus, the first translation performed by the MMU 390 maps addresses in the application address space to pages of virtual memory in the intermediate address space, such pages having a first size. The second translation performed by the MMU 590 maps addresses in the intermediate address space to pages of physical memory in the physical address space, such pages having a second size that may be the same as the first size or different from the first size. In one embodiment, the first size may be larger than the second size in order to reduce the size of page tables in the first set of page tables.). Herein it is disclosed that two translations may be conducted to acquire the physical address from the inputted virtual address.
Regarding claim 5, Molnar further discloses the memory management unit according to claim 4, wherein the translation circuitry is configured to perform the first translation based on first control data set under control of a first control program executed by a processing unit, and to perform the second translation based on second control data set under control of a second control program executed by the processing unit ([0061] Thus, the system can be configured for either single stage or multi-stage translation using the same hardware. In another embodiment, the MMU 390 does not transmit a signal to the MMU 590, but rather a host processor is programmed to configure the MMU 390 and the MMU 590 according to a mode of operation. [0062] It will be appreciated that different page table entries within the same page table may be configured with different modes of operation such that some addresses will be translated using single stage translation and other addresses will be translated using multi-stage translation.). Herein it is disclosed the host processor may control the modes of operation of the MMU thereby determining which address translation process should be performed.
Regarding claim 6, Molnar further discloses the memory management unit according to claim 1, comprising control circuitry configured to control processing of a memory access using the physical address obtained by the translation circuitry ([0062] In some embodiments, the page table entries include a bit that indicates whether translation of an address in that particular page table should be single stage or multi-stage. For example, if the bit is logic low, then single stage translation is performed in the MMU 390 translates the AVA 502 directly to the PA 506 and the MMU 590 is disabled downstream. However, if the bit is logic high, then multi-stage translation is performed in the MMU 390 (translating the AVA 502 to the IVA 504) and the MMU 590 (translating the IVA 504 to the PA 506).). Herein it is disclosed that the table used for translation may indicate corresponding handling of addresses which is interpreted as controlling the memory access according to the physical address.
Regarding claim 14, Molnar further discloses a data processing apparatus comprising a memory management unit according to claim 1 ([0004]). Claim 14 is rejected on a similar basis as claim 1. The steps therein described may be in the form of an apparatus containing components performing the steps.
Regarding claim 15, Molnar discloses, in the italicized portions, a memory management unit comprising: means for receiving an address translation request from a device, the address translation request specifying a virtual address to be translated ([0036]); means for translating the virtual address specified by the address translation request into an intermediate address different from a physical address directly specifying a memory location ([0053]); and means for providing an address translation response comprising the intermediate address to the device in response to the address translation request. The structure support for the “means” as supported by the Specification is determined to be the MMU. Molnar does not explicitly disclose providing the intermediate address as a response to the address translation request; however, Mitsugi discloses in Paragraph [0027] “Suppose guest partition 192a executes the LTOR instruction. Guest partition 192a sends a logical address to CPU 10. CPU 10 returns an encrypted real address as described above.” Herein it is disclosed by Mitsugi that an encrypted real address may be returned in response to a translation request. The LTOR instruction represents a Logical to Real address conversion instruction. Claim 15 is rejected on a similar basis as claim 1.
Regarding claim 16, Molnar discloses, in the italicized portions, a method comprising: receiving an address translation request from a device, the address translation request specifying a virtual address to be translated ([0036]); translating the virtual address specified by the address translation request into an intermediate address different from a physical address directly specifying a memory location ([0053]); and providing an address translation response to the device, the address translation response comprising the intermediate address. Molnar does not explicitly disclose providing the intermediate address as a response to the address translation request; however, Mitsugi discloses in Paragraph [0027] “Suppose guest partition 192a executes the LTOR instruction. Guest partition 192a sends a logical address to CPU 10. CPU 10 returns an encrypted real address as described above.” Herein it is disclosed by Mitsugi that an encrypted real address may be returned in response to a translation request. The LTOR instruction represents a Logical to Real address conversion instruction. Claim 16 is rejected on a similar basis as claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,119,943. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader recitation of those in the US Patent as demonstrated by comparison below. In this manner, it may be considered that the claims of the US Patent may anticipate the claims of the instant application as they are of narrower scope.

Instant Application
US Patent No. 11,119,943
A memory management unit comprising: an interface configured to receive an address translation request from a device, the address translation request specifying a virtual address to be translated; and translation circuitry configured to translate the virtual address specified by the address translation request into an intermediate address different from a physical address directly specifying a memory location; wherein the interface is configured to provide an address translation response comprising the intermediate address to the device in response to the address translation request.
A memory management unit comprising: an interface configured to receive an advance address translation request from a device, the advance address translation request specifying a virtual address to be translated, the virtual address corresponding to a memory location to be accessed at a later time in response to a subsequent translated access request received from the device, where said memory location corresponding to the virtual address is not accessed in response to the advance address translation request; and translation circuitry configured to translate the virtual address specified by the advance address translation request into an intermediate address different from a physical address directly specifying said memory location; wherein the interface is configured to provide an address translation response comprising the intermediate address to the device in response to the advance address translation request.

The memory management unit according to claim 1, wherein in response to a translated access request received by the interface from the device, the translated access request specifying the intermediate address, the translation circuitry is configured to translate the intermediate address into a corresponding physical address.
The memory management unit according to claim 1, wherein in response to a translated access request received by the interface from the device, the translated access request specifying the intermediate address, the translation circuitry is configured to translate the intermediate address into a corresponding physical address.
The memory management unit according to claim 1, wherein in response to a non- translated access request received by the interface from the device, the non-translated access request specifying a virtual address, the translation circuitry is configured to translate the virtual address into a corresponding physical address.
The memory management unit according to claim 1, wherein in response to a non-translated access request received by the interface from the device, the non-translated access request specifying a virtual address, the translation circuitry is configured to translate the virtual address into a corresponding physical address.
The memory management unit according to claim 3, wherein in response to the non- translated access request, the translation circuitry is configured to perform a first translation to translate the virtual address into a corresponding intermediate address, and to perform a second translation to translate the intermediate address into said corresponding physical address.
The memory management unit according to claim 3, wherein in response to the non-translated access request, the translation circuitry is configured to perform a first translation to translate the virtual address into a corresponding intermediate address, and to perform a second translation to translate the intermediate address into said corresponding physical address.
The memory management unit according to claim 4, wherein the translation circuitry is configured to perform the first translation based on first control data set under control of a first control program executed by a processing unit, and to perform the second translation based on second control data set under control of a second control program executed by the processing unit.
The memory management unit according to claim 4, wherein the translation circuitry is configured to perform the first translation based on first control data set under control of a first control program executed by a processing unit, and to perform the second translation based on second control data set under control of a second control program executed by the processing unit.
The memory management unit according to claim 1, comprising control circuitry configured to control processing of a memory access using the physical address obtained by the translation circuitry.
The memory management unit according to claim 1, comprising control circuitry configured to control processing of a memory access using the physical address obtained by the translation circuitry.
The memory management unit according to claim 1, wherein in a first address translation mode, in response to the address translation request the translation circuitry is configured to translate the virtual address into the intermediate address and the interface is configured to provide the address translation response specifying the intermediate address; and in a second address translation mode, in response to the address translation request the translation circuitry is configured to translate the virtual address into the physical address and the interface is configured to provide the address translation response specifying the physical address.

The memory management unit according to claim 1, wherein in a first address translation mode, in response to the advance address translation request the translation circuitry is configured to translate the virtual address into the intermediate address and the interface is configured to provide the address translation response specifying the intermediate address; and in a second address translation mode, in response to the advance address translation request the translation circuitry is configured to translate the virtual address into the physical address and the interface is configured to provide the address translation response specifying the physical address.

The memory management unit according to claim 7, wherein the translation circuitry is configured to select whether to use the first address translation mode or the second address translation mode in dependence on control information accessible to the translation circuitry.
The memory management unit according to claim 7, wherein the translation circuitry is configured to select whether to use the first address translation mode or the second address translation mode in dependence on control information accessible to the translation circuitry.
The memory management unit according to claim 8, wherein the control information specifies, separately for each of a plurality of devices or contexts, whether to use the first address translation mode or the second address translation mode for requests received from that device or context.
The memory management unit according to claim 8, wherein the control information specifies, separately for each of a plurality of devices or contexts, whether to use the first address translation mode or the second address translation mode for requests received from that device or context.
The memory management unit according to claim 1, wherein in the first address translation mode, in response to a translated access request received by the interface, the translation circuitry is configured to translate an intermediate address specified by the translated access request into a corresponding physical address to be used for a memory access; and in the second address translation mode, in response to a translated access request received by the interface, the memory management unit is configured to provide the physical address specified by the translated access request to be used for a memory access.
The memory management unit according to claim 1, wherein in the first address translation mode, in response to a translated access request received by the interface, the translation circuitry is configured to translate an intermediate address specified by the translated access request into a corresponding physical address to be used for a memory access; and in the second address translation mode, in response to a translated access request received by the interface, the memory management unit is configured to provide the physical address specified by the translated access request to be used for a memory access.
The memory management unit according to claim 10, wherein the memory management unit has a plurality of operating modes including: a performance mode in which, in response to a translated access request received by the interface, the memory management unit is configured to allow a memory access to proceed using an address specified by the translated access request without checking whether to use the first address translation mode or the second address translation mode; and a safety mode in which, in response to a translated access request received by the interface, the translation circuitry is configured to check whether to use the first address translation mode or the second address translation mode for the translated access request before allowing any memory access to proceed in response to the translated access request.

The memory management unit according to claim 10, wherein the memory management unit has a plurality of operating modes including: a performance mode in which, in response to a translated access request received by the interface, the memory management unit is configured to allow a memory access to proceed using an address specified by the translated access request without checking whether to use the first address translation mode or the second address translation mode; and a safety mode in which, in response to a translated access request received by the interface, the translation circuitry is configured to check whether to use the first address translation mode or the second address translation mode for the translated access request before allowing any memory access to proceed in response to the translated access request.

The memory management unit according to claim 11, wherein the memory management unit is configured to prohibit use of the first address translation mode when the memory management unit is in the performance mode.
The memory management unit according to claim 11, wherein the memory management unit is configured to prohibit use of the first address translation mode when the memory management unit is in the performance mode.
The memory management unit according to claim 1, comprising a control storage element configured to store control information indicating whether the memory management unit is in the performance mode or the safety mode.
The memory management unit according to claim 1, comprising a control storage element configured to store control information indicating whether the memory management unit is in the performance mode or the safety mode.
A data processing apparatus comprising a memory management unit according to claim 1.
A data processing apparatus comprising a memory management unit according to claim 1.
A memory management unit comprising: means for receiving an address translation request from a device, the address translation request specifying a virtual address to be translated; means for translating the virtual address specified by the address translation request into an intermediate address different from a physical address directly specifying a memory location; and means for providing an address translation response comprising the intermediate address to the device in response to the address translation request.
A memory management unit comprising: means for receiving an advance address translation request from a device, the advance address translation request specifying a virtual address to be translated, the virtual address corresponding to a memory location to be accessed at a later time in response to a subsequent translated access request received from the device, where said memory location corresponding to the virtual address is not accessed in response to the advance address translation request; means for translating the virtual address specified by the advance address translation request into an intermediate address different from a physical address directly specifying said memory location; and means for providing an address translation response comprising the intermediate address to the device in response to the advance address translation request.

A method comprising: receiving an address translation request from a device, the address translation request specifying a virtual address to be translated; translating the virtual address specified by the address translation request into an intermediate address different from a physical address directly specifying a memory location; and providing an address translation response to the device, the address translation response comprising the intermediate address.
A method comprising: receiving, at an interface of a memory management unit, an advance address translation request from a device, the advance address translation request specifying a virtual address to be translated, the virtual address corresponding to a memory location to be accessed at a later time in response to a subsequent translated access request received from the device, where said memory location corresponding to the virtual address is not accessed in response to the advance address translation request; translating, using translation circuitry, the virtual address specified by the advance address translation request into an intermediate address different from a physical address directly specifying said memory location; and providing, from said interface, an address translation response to the device, the advance address translation response comprising the intermediate address.


Regarding claim 1, the claim of the instant application is substantially similar to that of Claim 1 of Patent No. 11,119,943 as noted by the unbolded portions of each claim in the table above. The bolded portions of claim 1 of the US Patent notes the differences from the instant application thereby presenting a narrower scope which would thereby establish that the US Patent would otherwise anticipate the limitations of the instant application.
Dependent claims 2-14 are presented as otherwise being identical.
Claims 15 and 16 of the instant application recite similar limitations to the above identified claim 1 in the form of a memory management unit and a method. These claims are mapped to respective claims 15 and 16 of Patent No. 11,139,943 as they recite substantially identical limitations and any differences between the claims are noted as being addressed in similar fashion to claim 1 above.
This is a nonstatutory double patenting rejection.
Conclusion

The Examiner notes claims 7-13 do not have any currently applied prior art rejections.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glasco et al. (US 2007/0126756) – Paragraph [0025] wherein MMU translation for a plurality of contexts is disclosed.
Gschwind et al. (US 2015/0277869) – Paragraph [0076] wherein MMU translation is disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 8am-3pm ET. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135